

117 S2455 IS: Tax-Free Pell Grant Act
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2455IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. Whitehouse (for himself, Mr. Wyden, Mr. Bennet, Ms. Stabenow, Mrs. Murray, Mr. Brown, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to expand the exclusion of Pell Grants from gross income, and for other purposes.1.Short titleThis Act may be cited as the Tax-Free Pell Grant Act.2.Expansion of Pell Grant exclusion from gross income(a)In generalParagraph section 117(b)(1) of the Internal Revenue Code of 1986 is amended by striking received by an individual and all that follows and insertingreceived by an individual—(A)as a scholarship or fellowship grant to the extent the individual establishes that, in accordance with the conditions of the grant, such amount was used for qualified tuition and related expenses, or(B)as a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (as in effect on the date of the enactment of the Tax-Free Pell Grant Act)..(b)No adjustment under American Opportunity and Lifetime Learning CreditsSection 25A(g)(2)(A) of such Code is amended by striking a qualified scholarship which and inserting a qualified scholarship which is described in section 117(b)(1)(A) and which.(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.3.Expansion of American Opportunity and Lifetime Learning Credits(a)In generalSection 25A of the Internal Revenue Code of 1986 is amended—(1)in subsection (f)(1)—(A)in subparagraph (A), by striking tuition and fees inserting tuition, fees, computer or peripheral equipment, child and dependent care expenses, and course materials,(B)by striking subparagraph (D), and (C)by adding at the end the following new subparagraphs: (D)Child and dependent care expensesFor purposes of this paragraph—(i)In generalThe term child and dependent care expenses means amounts paid for the following expenses, but only if such expenses are incurred to enable the taxpayer to be enrolled in an eligible educational institution for any period for which there are 1 or more qualifying individuals with respect to the taxpayer:(I)expenses for household services, and(II)expenses for the care of a qualifying individual.Such term shall not include any amount paid for services outside the taxpayer’s household at a camp where the qualifying individual stays overnight.(ii)Qualifying individualThe term qualifying individual has the meaning given such term in section 21(b)(1).(iii)Exception, dependent care centersRules similar to the rules of subparagraphs (B), (C), and (D) of section 21(b)(2) shall apply, except the term child and dependent care expenses shall be substituted for the term employment-related expenses each place it appears in such subparagraphs. (E)Child and dependent care expenses only qualified expenses when claimed by eligible studentAmounts paid for an expense described in subparagraph (E) may not be taken into account under this paragraph for a taxable year unless required for the enrollment or attendance of an individual described in subparagraph (A)(i) or subparagraph (A)(ii).(F)Computer or peripheral equipment(i)DefinedFor purposes of this paragraph, the term computer or peripheral equipment means expenses for the purchase of computer or peripheral equipment (as defined in section 168(i)(2)(B), computer software (as defined in section 197(e)(3)(B))), or internet access and related services, if such equipment, software, or services are to be used primarily by the individual during any of the years the individual is enrolled at an eligible educational institution.(ii)Dollar limit on amount creditableThe aggregate of the amounts paid or expenses incurred for computer or peripheral equipment which may be taken into account under this paragraph for a taxable year by the taxpayer shall not exceed $1,000., and (2)in subsection (g)(5)—(A)in the heading, by adding or credit at the end, and(B)by inserting or credit after a deduction. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020. 